DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 5/3/22, Applicant, on 8/15/22, amended claims 1, 7-9, and 15-17, and cancelled claims 2, 3, 5, 6, 10, 11, 13, 14, 18, and 20. Claims 1, 4, 7-9, 12, 15-17, and 19 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed any Information Disclosure Statements. As such, No Information Disclosure Statements have been considered. 

Response to Amendment
The objections to the drawings are withdrawn in light of the amended drawings filed on 8/16/2022. Accordingly, the drawings are acceptable.
The 35 USC 101 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments and explanations. 
The 35 USC 102 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments.
New 35 USC 103 rejections of claims 1, 4, 7-9, 12, 15-17, and 19 are applied in light of Applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0109683 to Ebadollahi et al. (hereafter referred to as Ebadollahi) in view of U.S. Patent Application Publication Number 2017/0351819 to Yamamoto et al. (hereafter referred to as Yamamoto).
As per claim 1, Ebadollahi teaches:
A method for predicting need for a plurality of services, the method comprising: obtaining data representative of a plurality of patients (Paragraph Number [0025] teaches a physician feature extraction module 120 integrates physician related data, e.g., physician profiles 108, medical records 104, administrative records, 106, etc. to extract physician features 126 and perform statistical variable selection on these features. A patient-to-physician feature extraction module 114 integrates the patient and physician related data (e.g., from physician profiles 108, medical records 104, administrative records, 106, patient profiles 102, etc.), extracts patient-to-physician features 124 and performs statistical variable selection on these features. An outcome computation module 116 computes outcome measures 118 for specified conditions or combinations of conditions, at both population and individual patient levels. Paragraph Number [0032] teaches quantitative measurements of a patient are represented by an N-dimensional feature vector x (e.g., with extracted features). Examples of features are the mean and variance of patient data, counts of different kinds of records etc. A physician is represented by two N-dimensional feature vectors representing centroids of the physician's population of patients with successful and failing treatments (excluding the patient itself). The patient-to-physician distance is a set of two distances to these two centroids).
extracting, from the data, one or more features associated with each of the plurality of patients (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
the one or more features including features indicative of social determinants of each of the plurality of patients and of a general population of individuals (Paragraph Number [0032] teaches quantitative measurements of a patient are represented by an N-dimensional feature vector x (e.g., with extracted features). Examples of features are the mean and variance of patient data, counts of different kinds of records etc. A physician is represented by two N-dimensional feature vectors representing centroids of the physician's population of patients with successful and failing treatments (excluding the patient itself). The patient-to-physician distance is a set of two distances to these two centroids. Paragraph Number [0033] teaches the population centroids computed for each physician can be viewed as an "imaginary representative patient" that received successful or failing treatments from the physician. Then, similarity metrics designed for patient-to-patient distances can be applied to evaluate patient-to-physician distances. Paragraph Number [0046] teaches outcome measures are made available. The outcome measures may be collected and computed from related health care data at training time. The outcome measures may include statistics collected from medical literature or other sources for similar patients. This provides information about outcomes in different geographical regions, for different treatment options, over a larger population of similarly situated patients, etc. (See also Paragraph Number [0025])).
training, as a function of the extracted features, a predictive model for determining a need for referring a patient to one or more of the social services (Paragraph Number [0045] teaches both training steps (e.g., blocks 202, 210, 214, and 220) and physician referral steps (e.g., blocks 201, 202, 210, 216 and 220) together. Some functions and steps are employed in training, retraining and implementation of the systems and methods. In block 201, a conditional query is posed to output patient, physician pair scores for a current patient and a plurality of physicians to select a physician based upon the pair scores. In block 202, features are extracted. The features are extracted for a current patient, and depending on how its models are trained other features may also be extracted. In one embodiment, patient features, physician features and patient-to-physician features are extracted from medically related records for a current patient, a group of patients and one or more physicians. Patient features of a current patient may be extracted from a patient profile including biographical patient data, and/or from physician profiles including medical practice information and patient treatment information. Patient-to-physician features may be extracted which include outcomes of similar patients treated by the one or more physicians. In block 208, extracting includes selecting relevant features. Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. In block 216, patient, physician pair scores are output for a current patient and a plurality of physicians to select a physician based upon the pair scores. This output may be responsive to the query, based upon entered patient data or other triggering event. In block 220, a current patient's information is added to update the at least one predictive model. Other information may be used to update the model as well).
wherein the training of the predictive model comprises: (i) generating, from the extracted one or more features, a clinical data vector and a master data vector (Paragraph Number [0037] teaches model learning module 128 takes as input the patient features 122 for patients x, physician features for physicians y, patient-to-physician features for pairs (x,y). The model learning module 128 outputs information employed in creating or updating the outcome prediction model 130. The outcome prediction model 130 is employed to determine a predicted outcome (either actual outcome, or probability of a good outcome). The outcome prediction model 130 is created or updated by the model learning module 128 using one or more of logistic regression, ordinal regression, or other predictive modeling methods including boosting, support vector machines (SVM), neural networks (NN) methods. Paragraph Number [0040] teaches historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130).
wherein the clinical data vector includes patient-level data elements and wherein the master data vector includes the patient-level data and the features of social determinants of the general population of individuals (Paragraph Number [0037] teaches model learning module 128 takes as input the patient features 122 for patients x, physician features for physicians y, patient-to-physician features for pairs (x,y). The model learning module 128 outputs information employed in creating or updating the outcome prediction model 130. The outcome prediction model 130 is employed to determine a predicted outcome (either actual outcome, or probability of a good outcome). The outcome prediction model 130 is created or updated by the model learning module 128 using one or more of logistic regression, ordinal regression, or other predictive modeling methods including boosting, support vector machines (SVM), neural networks (NN) methods. Paragraph Number [0040] teaches historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130).
receiving data indicative of information associated with a first patient (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
inputting the data indicative of the information associated with the first patient into the trained predictive model (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
receiving, in response to the inputting the data indicative of the information associated with the first patient into the trained predictive model, one or more predictive risk scores (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (Examiner asserts that this constitutes a predictive risk score in that the scores for the physicians indicate relative success or failure in treating the particular condition or treatment plan. This data is then used to determine whether or not a referral to that doctor should be given in light of the risk of success or failure) Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. (See also Paragraph Numbers [0025] and [0028]))
identifying, as a function of the predictive risk scores, one or more of the plurality of social services to treat the first patient (Paragraph Number [0045] teaches both training steps (e.g., blocks 202, 210, 214, and 220) and physician referral steps (e.g., blocks 201, 202, 210, 216 and 220) together. Some functions and steps are employed in training, retraining and implementation of the systems and methods. In block 201, a conditional query is posed to output patient, physician pair scores for a current patient and a plurality of physicians to select a physician based upon the pair scores. In block 202, features are extracted. The features are extracted for a current patient, and depending on how its models are trained other features may also be extracted. In one embodiment, patient features, physician features and patient-to-physician features are extracted from medically related records for a current patient, a group of patients and one or more physicians. Patient features of a current patient may be extracted from a patient profile including biographical patient data, and/or from physician profiles including medical practice information and patient treatment information. Patient-to-physician features may be extracted which include outcomes of similar patients treated by the one or more physicians. In block 208, extracting includes selecting relevant features. Paragraph Number [0028] teaches patient feature extraction 110 may employ information from many sources. These sources for patient features 122 may include, but are not limited to the following Patient profiles 102 may be employed, which may include basic biographical information such as age, gender, location, preferences, physiological state (e.g., blood pressure, weight, etc.), allergies, etc. Administrative (medical claims) records 106 may be employed, which may include diagnosis. Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. In block 216, patient, physician pair scores are output for a current patient and a plurality of physicians to select a physician based upon the pair scores. This output may be responsive to the query, based upon entered patient data or other triggering event. In block 220, a current patient's information is added to update the at least one predictive model. Other information may be used to update the model as well. (See also Paragraph Number [0025])).
and generating a report including the identified social services to treat the first patient (Paragraph Number [0042] teaches the output provides guidance for the patient P to select a physician with a best predicted outcome for her particular ailments (B and C) at the present time. The model 130 may also be employed to predict outcomes over time with respect to different treatment regimens with different healthcare professionals. Paragraph Number [0048] teaches a best treatment plan may be output that provided a best physician for different segments of the patient treatment, for example, radiation with doctor 1, chemotherapy with doctor 2, etc. The models may be adjusted to permit other outputs as well).
Ebadollahi discloses extracting data related to patients and determining if a specific patient needs a referral based upon tailored treatment plans but does not explicitly teach a changing of granularity of the data based upon the amount of information and number of referral which is taught by the following citations from Yamamoto:
and (ii) increasing the granularity of the clinical data vector and the master data vector based on a count of referral types (Paragraph Number [0070] teaches various other features can be created based on any available date. Many of these features can be domain specific. For example, in a healthcare context, features can be used to indicate medical schools, residencies, hospital affiliations, board memberships, claims analytics, specialties, the number of patients treated, the specific diseases treated or treatment codes used, the amount billed, the number of referrals or times referred, the physicians role for particular treatments (e.g., as a referring physician, rendering physician, or both), or any other type of information that can be used to categorize or describe a physician. Paragraph Number [0071] teaches further features can include analytics of the various types of data. These analytics can further be broken down by category. For example, if a claim data associated with a physician includes referrals, renderings, and both (e.g., a self-referral), individual analytics for the physician can be included for each of these roles. These various analytics, as well as overall analytics can be expressed as various features in data structure 700. (Examiner asserts that the modification and categorization of data constitutes a changing of granularity of the data based upon the amount of information and number of referrals)).
Both Ebadollahi and Yamamoto are directed to patient referral and doctor categorization for treatment plans. Ebadollahi discloses extracting data related to patients and determining if a specific patient needs a referral based upon tailored treatment plans. Yamamoto improves upon Ebadollahi by teaching a changing of granularity of the data based upon the amount of information and number of referrals. One of ordinary skill in the art would be motivated to further include a changing of granularity of the data based upon the amount of information and number of referrals, to efficiently incorporate additional details to provide sufficient context when many referrals are attached to a specific patient.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of extracting data related to patients and determining if a specific patient needs a referral based upon tailored treatment plans in Ebadollahi to further utilize a changing of granularity of the data based upon the amount of information and number of referrals as disclosed in Yamamoto, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Ebadollahi teaches:
A computing server comprising: one or more processors; and a memory storing program code, which, when executed on the one or more processors, performs an operation for predicting need for a plurality of social services, the operation comprising (Paragraph Numbers [0017]-[0018] teach any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including, but not limited to, electro-magnetic, optical, or any suitable combination thereof. A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 17, Ebadollahi teaches: 
One or more non-transitory machine-readable storage media storing a plurality of instructions, which, when executed, perform an operation for predicting need for a plurality of social services, the operation comprising (Paragraph Numbers [0017]-[0018] teach any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including, but not limited to, electro-magnetic, optical, or any suitable combination thereof. A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 4, 12, and 19, the combination of Ebadollahi and Yamamoto teaches each of the limitations of claims 1, 9, and 17 respectively.
In addition, Ebadollahi teaches:
wherein extracting the one or more features comprises extracting features indicative of at least one of a race and ethnicity, gender, insurance, weight and nutrition, treatment encounter frequency, chronic conditions, or medications associated with each of the plurality of patients. (Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).
As per claims 7 and 15, the combination of Ebadollahi and Yamamoto teaches each of the limitations of claims 1 and 9 respectively.
In addition, Ebadollahi teaches:
wherein receiving the one or more predictive risk scores comprises receiving an overall predictive risk score indicative of a probability of the first patient needing a referral to a treatment service (Paragraph Number [0045] teaches both training steps (e.g., blocks 202, 210, 214, and 220) and physician referral steps (e.g., blocks 201, 202, 210, 216 and 220) together. Some functions and steps are employed in training, retraining and implementation of the systems and methods. In block 201, a conditional query is posed to output patient, physician pair scores for a current patient and a plurality of physicians to select a physician based upon the pair scores. Paragraph Number [0047] teaches in block 214, at least one predictive model is constructed from the features and outcome measures to predict a future outcome for a patient, physician pair. The predictive models are employed to determine possible outcomes for the current patient with different physicians, different treatment options, different treatment timelines, etc. of combinations thereof. In block 216, patient, physician pair scores are output for a current patient and a plurality of physicians to select a physician based upon the pair scores. This output may be responsive to the query, based upon entered patient data or other triggering event. In block 220, a current patient's information is added to update the at least one predictive model. Other information may be used to update the model as well. (See also Paragraph Number [0025])).
As per claims 8 and 16, the combination of Ebadollahi and Yamamoto teaches each of the limitations of claims 1 and 9 respectively.
In addition, Ebadollahi teaches:
wherein receiving the one or more predictive risk scores comprises receiving a predictive risk score indicative of a probability of the first patient needing a referral to at least one of a behavioral health service, dietician counseling service, or social work service (Paragraph Number [0029] teaches specific features 126 are defined for each information source to capture salient provider characteristics, including the physician's profile, e.g., specialty, sub-specialty, location, location characteristic (i.e., practice size), preferences, past performance evaluation scores, etc.; practice patterns, e.g., medication patterns for sub-populations of patients with certain conditions, procedure patterns for patients with certain conditions, etc. Paragraph Number [0040] teaches a model to predict how well a physician will be able to manage any diabetes patient in terms of Hemoglobin A1C control. In the model training phase, historical records regarding the group of available physicians and the patients they have treated in the past are collected (blocks 102, 104, 106, 108). The outcomes for these past treatments are computed 116 to provide outcome measures 118. The patient feature extraction 110 extracts relevant medical data for diabetes patients, including past lab tests, age, gender, location, etc. Physician feature extraction module 120 extracts physician information, including location, practice patterns for hemoglobin A1C control (e.g., medications prescribed, tests ordered), etc. Patient-to-physician feature extraction module 114 computes feature vectors (centroids) representing each physician's "successfully controlled" and "failing" populations based on past records. The resulting patient features 112, physician features 126 and patient-to-physician features 124, along with the outcome measures 118 are input to the model learning module 128, which trains an outcome predictive model 130. (See also Paragraph Number [0025])).

Response to Argument
Applicants arguments filed 8/16/2022 have been fully considered but they are not fully persuasive.
Applicant argues that the amended claims do not recite material analogous to court identified abstract concepts and if it did, recites a practical application of the abstract concepts recited. (See Applicant’s Remarks, 8/16/2022, pgs. 7-9). Examiner agrees with Applicant’s analysis in light of the amendments to claims 1, 9, and 17. As such, the 35 USC 101 rejection of claims 1, 4, 7-9, 12, 15-17, and 19 are withdrawn as the claims are found to be eligible in that they are directed towards a software solution to a problem that is rooted in computer technology.
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 8/16/2022, pgs. 9-10). Examiner respectfully disagrees. Examiner notes that new citations from the Ebadollahi and Yamamoto references have been applied to the newly presented claim limitations as indicated in the above in the new 35 USC 103 rejection. As such, Applicant’s arguments directed towards the previous 35 USC 102 rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624